     Case 2:20-cv-04450-CBM-PVC Document 132-2 Filed 12/01/20 Page 1 of 2 Page ID
                                      #:4973


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                               UNITED STATES DISTRICT COURT
12       CENTRAL DISTRICT OF CALIFORNIA – FIRST STREET COURTHOUSE
13     Torres et al.,                                )   Case No. CV 20-4450-CBM-PVC(x)
                                                     )
14                                     Plaintiffs,   )   [PROPOSED] ORDER GRANTING
                                                     )   PLAINTIFF INTERVENOR
15                       vs.                             FAUSTINO BERNADETT’S MOTION
                                                     )
16                                                   )   FOR LEAVE TO INTERVENE AS
       Milusnic et al.,                              )   PLAINTIFF AND FOR IMMEDIATE
17                                                   )   EVALUATION PURSUANT TO THE
                                     Defendants.         COURT’S ORDER OF JULY 14, 2020
                                                     )
18                                                   )
19                                                   )   DATE:     DECEMBER 29, 2020
                                                     )   TIME:     10:00 A.M.
20                                                   )   PLACE:    350 W. 1ST STREET,
                                                     )             COURTROOM # 8B,
21                                                   )             8TH FLOOR
22
23                       Defendant FAUSTINO BERNADETT, M.D.’s (“Dr. Bernadett”) motion
24     to intervene in this matter as a Plaintiff under Federal Rule of Civil Procedure 24(a)
25     came on regularly for hearing on December 29, 2020 at10:00 a.m. in Courtroom 8B of
26     the above-referenced Court. Having read and considered the materials submitted by the
27     parties and having heard argument of counsel,
28     ///


                                                     -1-
       KYL4827-7243-0291.1
     Case 2:20-cv-04450-CBM-PVC Document 132-2 Filed 12/01/20 Page 2 of 2 Page ID
                                      #:4974


 1                       IT IS ORDERED THAT:
 2                       1.   Dr. Faustino Bernadett’s Motion is GRANTED;
 3                       2.   Dr. Faustino Bernadett is hereby allowed to intervene as a Plaintiff
 4     in this matter;
 5                       3.   The clerk of this Court shall enter Dr. Faustino Bernadett’s
 6     Complaint-In-Intervention on the docket in this matter;
 7                       4.   The Bureau of Prisons is hereby ordered to immediately evaluate
 8     Dr. Bernadett for his eligibility for home confinement, in advance of his self-surrender
 9     date on February 19, 2021.
10
11     DATED: _____________________                      ________________________________
                                                        HON. CONSUELO B. MARSHALL
12                                                      DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -2-
       KYL4827-7243-0291.1
